DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 3/22/2019 in light of the PTAB decision rendered 3/26/2021.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



June 3, 2021